388 U.S. 445 (1967)
NEW YORK CENTRAL RAILROAD CO.
v.
UNITED STATES ET AL.
No. 58.
Supreme Court of United States.
Decided June 12, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
John A. Daily for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Robert W. Ginnane and Robert S. Burk for the United States et al., and Peter T. Beardsley, Harry J. Jordan, William R. Rubbert, R. Edwin Brady, Bryce Rea, Jr., James E. Wilson, Guy H. Postell, Ferdinand Born, LeGrand A. Carlston, F. H. Lynch, Jr., Roland Rice, Homer S. Carpenter, John S. Fessenden and Richard R. Sigmon for the American Trucking Associations, Inc., et al., appellees.
PER CURIAM.
The motion of American Trucking Associations, Inc., et al., to be added as parties appellee is granted.
The motion to affirm is granted and those portions of the judgment of the District Court from which appellant is appealing are affirmed.